DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply to the December 29, 2021 Office Action, filed May 25, 2022, is acknowledged.  Applicant amends claims 1, 4, 6, 14, and 16, and add new claims 21-30.   The election of species requirement is withdrawn, and claim 20 is being examined along with claims 1-19 and 21-30.  
 Any objection or rejection of record in the previous Office Action, mailed December 29, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (U.S. Patent Application Publication No. 2012/0039958, published February 16, 2012) in view of Pan et al. (165 The Journal of Immunology 2943-2949 (2000)).  This is a new rejection necessitated by Applicant’s amendments.
Watson discloses electrokinetically-altered solutions comprising an ionic solution of oxygen-containing nanostructures to treat a disease or symptom thereof (abstract).  Watson discloses that such solutions modulate cellular membrane proteins such as G-Protein Coupled Receptors (abstract).  Watson discloses that the solution is a saline solution (paragraph [0021]).  Watson discloses exemplary  ions and components of the electrokinetically-altered solutions, including oxygen, chloride, sodium, hypochlorite, and hydroxyl ions, which is interpreted as including reduced and reactive species (Tables 1 and 2).  Watson discloses administration to a cell network, which is interpreted as including an isolated cell, or to cells in culture (paragraphs [0034] and [0403]).  Watson discloses that the pH of the solution is 7.4 (paragraphs [0244]-[0246]).  Watson discloses that chlorine can be present in the solution as hypochlorite ion (Tables 1 and 2).
Regarding claim 27, Watson discloses that expression of certain genes, including CCR3, can be modulated, with the modulation being detected by FACS or by symptoms (paragraphs [0020], [0037]-[0038], [0061]-[0062] and [0321]).  Watson also discloses that modulation of expression of genes can be determined by polymerase chain reaction (PCR) (paragraphs [0399] and [0403]).
Regarding claim 28, Watson discloses administration of the solution to a human subject can be oral administration via a solution or suspension (paragraphs [0043], [0065], and [0181]).  Watson discloses daily administration to administration every three days in an amount of between 0.001 to 10 liters (paragraphs [0060] and [0196]).
Regarding claim 30, Watson discloses that the saline solution can be 0.9% saline (paragraphs [0265] and [0380]).
Watson fails to explicitly disclose or suggest electrolyzing the saline solution.  Watson fails to explicitly disclose the amount of active chlorine species.  Watson fails to explicitly disclose or suggest a two-fold change in expression.  Watson fails to disclose modulation of the CCR10 gene.
Pan discloses that both CCR10 and CCR3 are expressed by epithelial cells (abstract).  Pan discloses that CCR10 and CCR3 are both involved in migration of mucosae-associated epithelial chemokine (MEC) (abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to produce an electrolyzed saline solution having the desired characteristics in order to treat a disease by modulating expression of genes involved in the disease being treated.  One of ordinary skill in the molecular biology art would have the level of skill required to provide the desired solution without undue experimentation by electrokinetical or electrolysis means to provide the desired reactive and reduced species that can alter the expression of genes involved in the disease because Watson discloses modulation of gene expression using such electrokinetically-altered saline solutions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the solution of Watson would modulate the CCR10 of Pan because, as taught by Pan, these chemokines are involved in similar pathways and other compounds.  As such, one of ordinary skill in the art would have had a predictable expectation of success in modulating the expression of Pan’s CCR10 using Watson’s electrokinetically-altered saline solution.

Allowable Subject Matter
Claims 1-25 are allowed.  The prior art fails to disclose or suggest methods of modulating gene expression by contacting a cell with an electrolyzed saline solution that includes both reduced and reactive species.  The solution comprises HOCL-1, OCL-1, CL-1, Cl2, O23, and H2O2.  In addition, the prior art fails to disclose or suggest that the solution includes 1000 ppm to 1400 ppm sodium, 1200 ppm to 1600 ppm chloride, 16 ppm to 24 ppm hypochlorous acid, at least 94 µM superoxide radical, and at least 241 µM hydroxyl radical.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636